*163OPINION OF THE COURT
FLAHERTY, Justice.
Larry Jerome Floyd, Sr., appeals from judgment of sentence after denial of post-trial motions from a conviction of murder of the third degree in a shooting death in which he raised the defense of accidental shooting of his weapon. On this direct appeal, appellant challenges the admissibility of expert ballistics testimony and the use at trial by the Commonwealth of a weapon similar to that used in the shooting as evidence tending to rebut the proposition that the shooting was accidental. The issues raised by appellant are controlled by our recent decision in Commonwealth v. McAndrews, 494 Pa. 157, 430 A.2d 1165 (1981) which established the propriety of such evidence in attempting to rebut a claim of accidental shooting.
Accordingly, we affirm.